Case 20-21595-GLT       Doc 57     Filed 06/08/20 Entered 06/08/20 14:59:08             Desc Main
                                   Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              BANKRUPTCY NO: 20-21595

MAJESTIC HILLS, LLC,                                CHAPTER 11

         DEBTOR.

_________________________
MAJESTIC HILLS, LLC,                                Related to Doc. No. 10

         MOVANT,

           v.                                       HEARING DATE AND TIME:
                                                    June 18, 2020 at 10:00 a.m.
MUTUAL BENEFIT INSURANCE
COMPANY,
                                                    RESPONSE DEADLINE:
      RESPONDENT.                                   June 8, 2020


      UNITED STATES TRUSTEE’S RESPONSE TO DEBTOR’S MOTION
         FOR AN ORDER (I) APPROVING THE ASSUMPTION OF THE
  SETTLEMENT AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND
  MUTUAL BENEFIT INSURANCE COMPANY, (II) APPROVING THE SALE OF
CERTAIN INSURANCE POLICIES, AND (III) ISSUING AN INJUNCTION PURSUANT
            TO THE SALE OF CERTAIN INSURANCE POLICIES



         COMES NOW, Andrew R. Vara, United States Trustee, by and through his undersigned

counsel, who respectfully files this Response to the Debtor’s Motion for an Order (i) Approving

the Assumption of the Settlement Agreement and Release between the Debtor and Mutual

Benefit Insurance Company, (ii) Approving the Sale of Certain Insurance Policies, and (iii)

Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies (“Motion for

Settlement”) and represents as follows:
Case 20-21595-GLT        Doc 57     Filed 06/08/20 Entered 06/08/20 14:59:08             Desc Main
                                    Document     Page 2 of 3


1.     Majestic Hills, LLC (“Debtor”) filed a voluntary petition under chapter 11 of the United

States Bankruptcy Code on May 21, 2020.

2.     On that same day, the Debtor filed the Motion for Settlement between the Debtor and

Mutual Benefit Insurance Company that, inter alia, requires Mutual Benefit to provide

$1,000,000 to the Debtor’s estate in exchange for a release from liability in connection with

lawsuits involving the Debtor.

3.     The deadline to respond to the Debtor’s Motion for Settlement is June 8, 2020.

4.     Creditors have expressed interest in serving on an Official Committee of Unsecured

Creditors and the United States Trustee is currently in the process of attempting to appoint a

creditors’ committee. A formation meeting to determine whether a creditors’ committee can be

appointed has been scheduled for June 17, 2020.

5.     Should the United States Trustee appoint a creditors’ committee, such committee should

have an opportunity to review and be heard on the Motion for Settlement.

6.     Thus, the hearing on the Motion for Settlement and the deadline to file a response should

be extended to give the creditors’ committee, should one be appointed, the opportunity to review

and respond should it choose to do so.

7.     The United States Trustee communicated with the Debtor’s counsel, Donald R. Calaiaro,

Esq., and he consented to a forty-five day extension to the deadline to file a response to the

Motion for Settlement.


                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 2
Case 20-21595-GLT        Doc 57     Filed 06/08/20 Entered 06/08/20 14:59:08            Desc Main
                                    Document     Page 3 of 3


       WHEREFORE, the United States Trustee respectfully requests the entry of an order

extending for forty-five days the deadline to file a response to the Motion for Settlement to July

23, 2020, rescheduling the hearing on the Motion for Settlement to August 6, 2020, and granting

any and all further relief as may be equitable and just.

                                                      Respectfully Submitted,

                                                      ANDREW R. VARA
                                                      UNITED STATES TRUSTEE
                                                      Regions 3 and 9

Dated: June 8, 2020                                   By: /s/ Larry Wahlquist
                                                      Larry Wahlquist, Trial Attorney
                                                      DC ID 492864
                                                      Liberty Center, Suite 970
                                                      1001 Liberty Ave.
                                                      Pittsburgh, Pennsylvania 15222
                                                      (412) 644-4756 Telephone
                                                      (412) 644-4785 Facsimile
                                                      Larry.E.Wahlquist@usdoj.gov




                                                  3
